Citation Nr: 0717263	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  99-00 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for residuals of a 
septorhinoplasty.

3.  Entitlement to service connection for a right foot 
disorder.

4.  Entitlement to service connection for a bilateral ankle 
disorder.  

5.  Entitlement to service connection for alcohol dependency.


REPRESENTATION

Appellant 	Represented by: The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1983 to 
November 1988, with subsequent service in the Navy Reserves.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefits sought 
on appeal.  

In August 2003 the Board remanded the matter for additional 
development.  Those actions having been completed, the claim 
has been returned to the Board and is now ready for appellate 
disposition

The Board notes that the issues currently on appeal are not 
the same as those originally included in the veteran's 
substantive appeal.  The veteran specifically designated the 
following list of issues on her VA Form 9 as those on appeal: 
1) depression with alcohol dependency, 2) 
sinusitis/rhinitis/asthma, and 3) right foot condition (with 
an explanation that this is actually not a right foot 
condition, but a right ankle condition).  Subsequent 
adjudications separated out the veteran's claims for 
depression and alcohol dependency, and the Board will do so 
here as well.  The claims for sinusitis/rhinitis/asthma were 
all granted in an October 2006 rating decision, so they are 
no longer on appeal.  The claims for the right foot and/or 
ankle condition have also been adjudicated separately, with 
the ankle condition now being characterized as a bilateral 
ankle condition, and the Board continues with that here as 
well.

The claim regarding residuals of the septorhinoplasty was not 
actually appealed on the veteran's VA Form 9.  However, 
subsequent Supplemental Statements of the Case issued by the 
RO, and the August 2003 Board remand, included it as an 
issue. The Board finds that at this point, it would be 
prejudicial to the veteran to exclude it as an issue, even 
though it was not properly appealed.  For this reason, 
entitlement to service connection for residuals of the 
veteran's septorhinoplasty will be adjudicated in this 
decision.
Finally, the Board notes that the September 1998 VA 
examination raises the issue of a scar connected with the 
veteran's bilateral ankle disability.  The veteran underwent 
an open reduction procedure to both ankles while on active 
duty in October 1982.  The scar(s) associated with this 
disability are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's psychiatric disorder is not causally or 
etiologically related to service.

2.  The veteran does not currently have a disability related 
to her septorhinoplasty.

3.  The veteran's right foot disorder did not preexist 
service, was not incurred in service, and is not causally or 
etiologically related to service.
 
4.  The veteran's bilateral ankle disorder preexisted service 
and was aggravated by service.
  
5.  The veteran does not have an alcohol dependency disorder 
that is due to a service- connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disorder have not been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 
3.304 (2006).

2.  The criteria for service connection for residuals of a 
septorhinoplasty have not been met.  38 U.S.C.A. §§ 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 
3.159, 3.303, 3.304 (2006).
3.  The criteria for service connection for a right foot 
disorder have not been met.  38 U.S.C.A. §§ 1131, 1132, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 
3.303, 3.304, 3.306 (2006).

4.  The criteria for service connection for a bilateral ankle 
disorder have been met.  38 U.S.C.A. §§ 1131, 1132, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 
3.303, 3.304, 3.306 (2006).  

5.  Alcohol dependency was not incurred in service. 38 
U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

Psychiatric Disorder
The first element of service connection is satisfied because 
the veteran has a current diagnosis of Bipolar Affective 
Disorder, Type I, as recently documented in a June 2006 VA 
examination.  

The second element is also satisfied because service medical 
records show a diagnosis of Adjustment Disorder in December 
1987.  The veteran received follow up treatment later in 
December 1987 and in January 1988 for adjustment disorder.  
An April 1997 examination, presumably from when the veteran 
was serving in the Navy Reserves, noted the veteran had a 
history of depression.  There are no other reports of 
psychiatric problems in the service medical records. 

As to the relationship between these service medical records 
and the veteran's current disorder, the June 2006 VA examiner 
found, "[i]t is my opinion that this veteran's current 
psychiatric disorder of Bipolar affective disorder is not 
related to the adjustment disorder which she was diagnosed 
with while on active duty in the military."  No other nexus 
opinions are associated with the file.  The June 2006 
examiner offered no link between the veteran's current 
Bipolar disorder and the depression noted on the April 1997 
examination.  In the absence of any positive nexus opinion, 
the veteran's claim for service connection for a psychiatric 
disorder must be denied.

In reaching this decision the Board considered the veteran's 
arguments in support of her assertion that her current 
psychiatric problems are related to service.  Although a 
nurse, the veteran, as a lay person untrained in the field of 
psychiatry or psychology, is not competent to offer an 
opinion in this regard. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). These arguments do not provide a competent 
factual predicate upon which compensation may be granted.

Residuals of Septorhinoplasty
The veteran's claim for residuals of septorhinoplasty is 
denied because the first element of service connection is not 
met.  Where the medical evidence establishes that a veteran 
does not currently have a disorder for which service 
connection is sought, service connection for that disorder is 
not authorized under the statues governing veterans' 
benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board can find no diagnosed residuals of the veteran's 
septorhinoplasty, which she underwent just prior to discharge 
in September 1988.  In her Notice of Disagreement, for 
example, the veteran states she currently experiences 
"problems," but does not provide any further information.  
Although the veteran has been a surgical and post-operative 
nurse and her medical opinion would be considered here, she 
provides no information to consider.  Similarly, a January 
2003 statement of the veteran's representative alleges the 
veteran "experiences problems" from her septorhinoplasty 
but no problems are described.  The June 2006 VA examination 
included an examination of the veteran's nose, soft palate, 
larynx, pharynx, and
x rays of the sinuses; no residuals of the surgery were 
noted.  Moreover, in October 2006 service connection was 
granted for sinusitis and allergic rhinitis, and the veteran 
does not allege there are additional symptoms or problems 
that are not already compensated for by this rating decision.  
In the absence of any diagnosed disability related to the 
veteran's septorhinoplasty, any further discussion regarding 
service medical records and nexus opinions is not warranted 
and the claim for service connection is denied.  

Right Foot Disorder
The first element of service connection has been satisfied 
because veteran currently has degeneration at the 
tarsometatarsal articulation of the fifth toe on her right 
foot, as documented in a September 1998 VA examination.  
Although a June 2006 VA examination found the veteran's 
extremities to be "normal," this examination does not 
appear to be as comprehensive as that of September 1998, 
which relied on x ray findings and a thorough physical 
examination of the feet and ankles.  

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board notes that 
the veteran's entrance examination mentions an old right foot 
fracture.  Therefore, the Board must preliminarily discuss 
whether a right foot disorder existed prior to the veteran's 
service.  A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.

While the physician at the veteran's entrance examination 
made note of an old fracture of the fifth metatarsal of the 
veteran's right foot, the physician also noted the veteran 
was "fully recovered" from that fracture and did not note 
any then-current abnormalities of her feet on clinical 
evaluation.  Moreover, the veteran denied foot trouble on a 
report of medical history completed at that time.  Given this 
evidence, the Board finds that the presumption of soundness 
operates in this case.  Next, the Board must consider whether 
such presumption is rebutted by clear and unmistakable 
evidence.  In this regard, the Board notes that there are no 
complaints of, treatment for, or diagnoses of any right foot 
problems in the service medical records.  While on her March 
1998 claim form the veteran alleges she sustained a "crushed 
rt foot" in service, a February 1984 radiographic report 
shows the crush injury was actually to the veteran's left 
foot.  There is no documentation of any right foot trouble of 
any sort in service.  On her separation examination report of 
September 1988, the veteran's feet were found to be normal.  
The latest service examination of record is dated from April 
1997, presumably from the veteran's time in the Navy 
Reserves, and that report also notes no abnormal findings as 
to her feet.

The Board finds that the above evidence does not show by 
clear and unmistakable evidence that a right foot disability 
preexisted service.  Based on the above, the veteran is 
deemed to have been in sound condition upon entry into active 
service.  As such, the appropriate inquiry is whether a right 
foot condition was incurred, rather than aggravated, during 
active duty.  Even considering the presumption of 
aggravation, arguendo, the Board finds it does not apply 
because there was no increase in severity of the condition in 
service.  38 C.F.R. § 3.306(b) states that aggravation may 
not be conceded where the disability underwent no increase in 
severity during service.

As previously mentioned, there are no service records that 
show any problems related to the veteran's right foot in 
service, and as such, the Board cannot not find that the 
condition was incurred during active service.  Moreover, 
there are no positive nexus opinions associated with the 
claims file.  While the September 1998 VA examiner found  
"[s]he has also degenerative change at the fifth metatarsal 
articulation, which is almost certainly related to the 
avulsion fracture she sustained in that region," this 
relates the veteran's current condition to the old fracture 
she sustained before service, which was not found to 
constitute an abnormality, and not to any in service 
incident.  It is again noted that the June 2006 VA examiner 
found no problems with the veteran's feet and, while the 
veteran reported foot pain, offered no nexus opinion linking 
those complaints to any incident in service.  For all of 
these reasons, the claim for service connection for the right 
foot condition must be denied.

In reaching this decision the Board considered the veteran's 
argument in support of her assertion on her March 1998 claim 
form that the foot condition is related to service.  Although 
the veteran is a nurse, she offers no further details, 
appears to have confused her left foot crush injury with her 
right foot, and does not claim to have any training for 
podiatric conditions.  As such, she is not competent to offer 
an opinion in this regard. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). The argument does not provide a factual 
predicate upon which compensation may be granted.

Bilateral Ankle Disorder
The first element of service connection has been satisfied 
because veteran currently has degeneration of both of her 
ankles, as documented in a September 1998 VA examination.  

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board notes that 
the veteran's entrance examination mentions a bilateral ankle 
fracture.  Therefore, as above, the Board must preliminarily 
discuss whether a bilateral ankle disorder existed prior to 
the veteran's service.  A veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  See 38 U.S.C.A. § 1111.  A preexisting injury 
or disease will be considered to have been aggravated by 
active service when an increase in disability is shown during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Unlike for the veteran's right foot condition, the physician 
at the veteran's entrance examination noted an old fracture 
of both ankles, that both ankles had undergone an open 
reduction procedure, and that the left ankle had in it a 
screw that had been removed.  While no abnormalities were 
found as to the veteran's lower extremities, the physician 
did not note that the veteran was "fully recovered," as was 
noted regarding her right foot.  Based on this, the Board 
finds the bilateral ankle condition preexisted service.

The Board further finds the condition increased in severity 
in service, and was aggravated by service.  In October 1982 
the veteran again underwent an open reduction as to both 
ankles,  in July 1986 she sustained an injury to her left 
ankle, and in January 1988 she injured her right ankle.  The 
September 1998 VA examination report found, "she did perform 
a significant amount of exercise and activity in the service, 
and did prolonged standing, which could have contributed to 
degenerative change in both ankle joints along with the 
previous injury [the preexisting fractures of both ankles]."  
This statement clearly relates the veteran's current 
bilateral ankle conditions both to service and to the 
preexisting fractures noted on her entrance examination 
report.  For all of these reasons, the Board finds the 
veteran's bilateral ankle condition preexisted and was 
aggravated by service, and that service connection is 
warranted.
 
Alcohol Dependency
In several statements, particularly her VA Form 9, the 
veteran describes that the stress of her duties as a major 
surgery nurse at Bethesda Naval Medical Center in service 
caused her to suffer from depression which led to her 
alcoholism.

The veteran's claim for service connection for alcohol 
dependence was filed in March 1998. 38 C.F.R. § 3.301 (1987) 
provides that direct service connection may be granted only 
when a disability or cause of death was incurred in line of 
duty, and not the result of the veteran's own willful 
misconduct. 38 C.F.R. § 3.301(c)(2) provides that the simple 
drinking of alcoholic beverage is not of itself willful 
misconduct. The deliberate drinking of a known poisonous 
substance or under conditions which would raise a presumption 
to that effect will be considered willful misconduct. If, in 
the drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of the person's willful misconduct. 

Currently, the law provides that service connection may be 
granted for disability or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1131 (West 2002). 
However, the law and regulations provide that compensation 
shall not be paid if the disability was the result of the 
person's own willful misconduct, to include the abuse of 
alcohol or drugs. See 38 U.S.C.A. §§ 105, 1131 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301 (2006); see also VAOPGPREC 2-97 
(January 16, 1997).

The law has consistently precluded direct service connection 
for alcohol and drug abuse. The United States Court of 
Appeals for the Federal Circuit (the Federal Circuit) has 
held that there can be service connection for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, service-connected disability. See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001). However, the 
Federal Circuit further stated that compensation may be 
awarded only "where there is clear medical evidence 
establishing that alcohol or drug abuse is caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing." See Allen, 237 F. 3d at 1381. 

Here, the veteran does not contend, and the evidence does not 
show, that she currently has an alcohol disability which is 
due to a service- connected disability.  For this reason, 
service connection must be denied.

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in May 2002 and November 2006.  These letters 
satisfied VA's duty to notify.  Any defect with respect to 
the timing of the notice requirement was harmless error.  The 
veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and her representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statements of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decisions  reached 
in denying the claims.  The veteran and her representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced her in the adjudication of her claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  It is noted 
that while the veteran did not receive notice specific to her 
claim regarding alcohol dependency, because her claim does 
not present a legal theory upon which benefits could be 
granted, she is not prejudiced by this lack of notice.  

For all of these reasons, the Board finds that duty to notify 
and duty to assist have been satisfied.  


ORDER


Service connection for a psychiatric disorder is denied.

Service connection for residuals of a septorhinoplasty is 
denied.

Service connection for a right foot disorder is denied.

Service connection for a bilateral ankle disorder is granted.

Service connection for alcohol dependency is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


